DEPARTMENT OF HEALTH & HUMAN
SERVICES
Health Care Financing Administration

Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
SMDL # 01-008
January 18, 2001
Dear State Medicaid Director:
I am writing concerning the requirement that States provide pregnant women and children opportunities
to apply for Medicaid at locations other than welfare offices, such as Federally Qualified Health Centers
(FQHCs) and disproportionate share hospitals (DSH).
Studies demonstrate that application sites outside the welfare office can greatly assist States in their
efforts to enroll eligible children in Medicaid and the State Children’s Health Insurance Program.
Recent studies by the Kaiser Commission on Medicaid and the Uninsured and by George Washington
University find that parents say they are much more likely to enroll children in Medicaid if they could do
so in convenient locations within the community, such as a doctor’s office or clinic, or a school or day
care center.
This finding is supported by States’ own experiences; many States have found outstationing to be a
particularly effective strategy to enroll eligible children and their families and to address stigma issues that
may arise when welfare offices are the primary point of entry into Medicaid. The need for outstationing
has grown in importance as an increasing number of persons who are not eligible for either cash
assistance or food stamps can establish eligibility for Medicaid and do not otherwise have a need to go
to a welfare office. In addition, many people, such as homeless persons, frequently do not consider
health coverage until a need for health care services arises. The opportunity to apply at the provider site
can greatly facilitate enrollment in these circumstances.
Information that the Health Care Financing Administration (HCFA) has received from the Temporary
Assistance for Needy Families (TANF)/Medicaid reviews, the Department of Health and Human
Service’s (DHHS) Office of the Inspector General, and university-based studies suggests that States are
not all in full compliance with the outstationing requirement found at section 1902 (a)(55) of the Social
Security Act, as implemented by regulations at 42 CFR 435.904. While the regulations give States
considerable flexibility to determine how best to comply with the outstationing requirements, States must
comply with the mandatory requirements imposed by this longstanding statutory provision and the
implementing regulations. In this letter, we review both the requirements and flexibility to ensure States
understand what is required and how the flexibility offered by the regulations can be used to meet these
requirements in an effective and efficient manner.
In addition, we encourage you to expand your outstationing efforts beyond what the law and regulations
require. Utah, Georgia, and Indiana, for example, have moved staff out of the traditional office setting
into the community, and recognized staff activities to promote clearly articulated enrollment goals. The
result, as reported by these States, has been increased enrollment, a higher level of staff satisfaction and

lower turnover rates, and increased overall program satisfaction on the part of families and the provider
community.
Page 2 – State Medicaid Director
Requirements and Options
1. Outstation Locations
A. Requirements
Locations at Each FQHC and DSH Hospital
In general, unless a State has demonstrated to the HCFA that it has an equally or more effective
alternative plan for outstationing, it must establish outstation locations at each DSH hospital and each
FQHC participating in the State’s Medicaid program.
For outstationing purposes, FQHC means an entity that meets the definition in section 1905 (l)(2)(B) of
the Social Security Act. It includes an entity receiving a grant under section 330 of the Public Health
Service Act; an entity receiving funding under a contract with the recipient of a section 330 grant that
meets the requirements to receive a section 330 grant; an entity that the Secretary determines meets the
requirements to receive a section 330 grant (FQHC look-alike); and an entity that was treated by the
Secretary for purposes of Medicare Part B as a comprehensive Federally-funded center as of January
1, 1990. It also includes an outpatient program or facility operated by a tribe or tribal organization
under the Indian Self-Determination Act or by an urban Indian organization receiving funds under title V
of the Indian Health Care Improvement Act for the provision of primary care services.
FQHCs are particularly important sites for outstationing because most, if not all, FQHC sites are
frequently used by pregnant women and children. According to DHHS data, nationally, 59.4 percent of
the 10 million FQHC patients are women and children below 200 percent of the Federal poverty line
and 77 percent of FQHC patients are either receiving Medicaid or are uninsured. While we encourage
States to consider outstationing at sites in addition to FQHCs and DSH hospitals (see options below),
we strongly encourage States to comply with their outstationing obligation by outstationing at each
FQHC site. As explained below there is significant flexibility in the regulations for staffing and
implementing outstationing arrangements. For example, the regulations do not require State staff to be
placed at each outstation location. There are various other ways that outstationing can be effectively
implemented at most or all sites operated by an FQHC, through rotational arrangements, use of
provider staff, and other means. Broad access at multiple FQHC sites greatly enhances the
opportunities to enroll Medicaid-eligible children and families.
Alternate Outstationing Plan
Under the regulations, a State may develop an alternate outstationing plan it is reflected in the State’s
Medicaid plan and approved by HCFA. The regulations permit States to develop an alternate plan that
includes at least some FQHCs and DSH hospitals and other locations. The State must demonstrate that
the alternate plan is an equally or more effective method for reaching the target group, and that an
equivalent level of funding and staffing would be committed to implement the alternate plan.

Page 3 – State Medicaid Director
In reviewing these State Plan Amendments (SPAs), HCFA will take into account the following
considerations and factors:
--number of full time equivalents (FTE) State staff and non-State staff devoted to
outstationing under the alternate plan;
--number and location of FQHC and DSH hospital outstation location sites that will be
part of the alternate plan and the number and location of FQHC and DSH sites that
would not serve as outstation sites under the plan;
--the type, location and activity level of alternate sites under the plan;
--hours of operation of outstationing sites;
--number of sites that will provide initial application enrollment services only and the
number of sites where eligibility determination will be made on site;
--availability of translation services at outstationing sites;
--available data on use of sites included in the alternate plan by pregnant
women, infants, and children under 19 and available data on such use at the
FQHC’s and DSH hospitals not included in the plan;
--method for informing the public of the new sites; and
--any other pertinent data, information, or studies that have a bearing on the
effectiveness of the alternate plan; and
--the method proposed by the State to evaluate the effectiveness of the plan.

B. Options
Outstation at Every FQHC or DSH Hospital Satellite
The regulations do not require States to outstation staff at every satellite site operated by a DSH
hospitalor FQHC. However, in order to be consistent with the intent and spirit of the law and
regulations, all sites that are frequently used by pregnant women and children should be outstation sites.
Outstation at Additional Locations
Outstation sites need not be limited to required outstation locations or locations that provide health care
services. Additional sites may include school-linked service centers, family support centers and other
community-based organizations that provide support services, homeless health centers and other
community-based health care provider sites, job service centers, day care centers, and Head Start and
other programs that provide support services to pregnant women, families, or children.
Beyond the requirements and choices available under the regulations which implement the outstationing
requirement of the law, States are free to outstation State eligibility workers at any location that they
believe will help facilitate the enrollment of families and children into Medicaid. In addition, outstationing
can be used to facilitate the enrollment of other individuals into Medicaid, such as homeless persons and
persons that are dually eligible for Medicare and Medicaid.

Page 4 – State Medicaid Director
2. Outstation Functions
A. Requirements
Initial Processing of Applications
At a minimum, applications must be received and initially processed at each outstation location. Initial
processing includes taking applications, providing information and referrals, obtaining required
documentation, ensuring that information on the application form is complete, and conducting any
required interviews. It does not include evaluating the information and making the determination of
eligibility.
All initial processing activities must occur at the outstation location. Therefore, for example, if the State
requires a face-to-face interview, the State must arrange for the interview to be completed at the
outstation location. Requiring the applicant to go to the local welfare office to complete the interview
defeats the purpose of the outstationing requirements.
Proper application forms must be available at all locations.
B. Options
Determine Eligibility at Outstation Locations
In addition to initial processing, the determination of eligibility can be made at the outstation location by
State staff authorized to make eligibility determinations. To the extent the State has staff available for this
purpose, it promotes the proper and efficient administration of the program to do so.
Link Outstation Sites to Automated Information Systems
States also may consider linking outstationed sites to their automated information system so that
applications taken at the outstation site can be input directly into the system. Safeguards would be
needed to ensure that outstation workers who are not State employees only have access to information
they are permitted to see under Federal and State confidentiality requirements. Federal law permits
disclosure of information in State files which is directly connected to the administration of the program.
The establishment of eligibility is a purpose directly connected to program administration. As such,
Federal requirements do not preclude access to application information entered into the system.
However, they do preclude giving a non-State employee access to eligibility information in State files
about persons other than applicants on the application the non-State worker is initially processing.
Extend Opportunity to Apply to Families and Others
In addition to taking and initially processing applications from pregnant women and children, as
required, States may consider extending the process to low-income families, dual-eligibles, and other
applicants. Many children may be eligible for Medicaid under the section 1931 family group. It makes
sense to provide these children and their parents the opportunity to apply for Medicaid-only coverage at

the outstation site instead of requiring families to apply at the local welfare office. Several States have
developed shortened family applications that are simple to complete and particularly appropriate for
outstation sites and mail-in use. States have also found
Page 5 – State Medicaid Director
that training outstationed workers to be able to accept both State Children’s Health Insurance Program
(SCHIP) and Medicaid applications as well as those for the dual eligible elderly has been beneficial.
Most states with separate SCHIP programs use joint SCHIP/Medicaid applications for children.
Combine Outstationing with Presumptive Eligibility
Another available option is to combine outstationing with presumptive eligibility for children. Sites
where presumptive eligibility determinations can be made for children, such as FQHCs, hopitals, WIC
offices, Head Start Centers, and Child Care Eligibility Centers, also can serve as outstation locations.
By combining presumptive eligibility determinations and outstationing at the same locations,
presumptively eligible children can receive immediate Medicaid coverage and can begin the process for
determining his or her continuing eligibility for Medicaid without the need to go elsewhere to file a formal
Medicaid applications. This will lessen the number of otherwise eligible children who lose Medicaid
after a presumptive eligibility period because they failed to file a regular Medicaid application.
States can also combine outstationing with presumptive eligibility for pregnant women. Medicaid
providers can presumptively enroll pregnant women in Medicaid to ensure that they can receive care
pending a final determination of eligibility and, in addition, initially process the Medicaid application.
Use Outstation Locations in the Redetermination Process
States may consider using outstation locations to assist in the redetermination process. Retention is a
major challenge for Medicaid programs, particularly when families and individuals do not reply to
requests for information from the State in order to complete the redetermination process. Outstation
locations, such as FQHCs, could assist in the process when an individual is at the outstation site for a
follow up visit. At least one State is piloting a “rolling redetermination” process under which the
information needed to redetermine the family’s or individual’s eligibility is obtained when the family or
individual is at the outstationed site. The redetermination/renewal process is thereby completed
whenever the information is available, as long as it is done at least every 12 months. FQHCs, in
particular, are well suited to this type of rolling redetermination process.

3. Staffing
A. Requirements
Hours of Staffing
Except for outstation locations infrequently used by pregnant women or children, States must have staff
available at each outstation location during regular office operating hours of the State
Medicaid agency to accept and initially process applications.
State failure to ensure adequate staffing at outstation sites has been reported as a major barrier to

successful outstationing and enrollment strategies. If States do not have available staff, the State is
obligated to make other arrangements to ensure that the minimum requirements of the
Page 6 – State Medicaid Director
regulations are met. For example, the outstationing requirement can be carried out by DSH hospital and
FQHC staff, or by contractors, or volunteers. If States do not have sufficient staff for outstation sites, it
is important that FQHCs and DSH hospitals understand that alternatives to the State staffing model can
be used, and that states work with these facilities, as required, to implement alternative arrangements.
Some States have contracted with their State Primary Care Association to manage and provide
technical assistance to outstationed staff. Contact information for these organizations is currently
available at www.bphc.hrsa.gov/osnp by double clicking on the Outreach and Enrollment button.
Payment for outstationing activities is discussed below.
Staffing at Infrequently Used Locations
Initial application processing assistance must be provided at infrequently used locations but it is not
necessary to have the location staffed with a full-time person during regular State Medicaid agency
operating hours as noted above. Outstationing assistance must be provided at these locations during the
regular operating hours (or when the location provides services during these hours) through staff on site
or through telephone assistance, or a combination of both. On-site staff would include State staff,
provider or contractor employees, or volunteers. The regulations provide that at these locations States
must display a notice in a prominent place which advises
potential applicants of when outstation intake workers will be available and provides a telephone
number that applicants may call for assistance when staff are not available. In addition, the regulations
require compliance with Federal and State laws and regulations governing the provision of adequate
notice to persons who are blind or deaf or who are unable to read or understand the English language.
The regulations do not define infrequently used location, and States have discretion to define this term
utilizing reasonable criteria and guidelines. The definition must be related to infrequent use by pregnant
women, infants, and children under 19; it is unlikely many DSH hospitals or FQHCs would properly be
considered sites infrequently used by pregnant women and children in light of the patient mix at most
DSH hospitals and FQHCs. The State’s definition should be made publicly available.
Confidentiality and Conflict of Interest Requirements
The regulations provide that provider and contractor employees and volunteers are subject to the
Federal confidentiality requirements that apply to Medicaid, and to State and Federal laws concerning
conflicts of interest.
B. Options
Use Persons Other Than State Workers to Perform Certain Outstationing Functions
States may use State employees, provider or contractor employees, or volunteers who have been
properly trained to staff outstation locations. As noted previously, only State employees so authorized
may make eligibility determinations.

Page 7 – State Medicaid Director
Non-agency staff may perform initial processing services provided they are properly trained. States also
may work with local community-based organizations to identify volunteers. However, it is very unlikely
that a State will be able to fully comply with its responsibility to ensure that outstationing is operating as
intended in all required sites by relying solely or primarily on volunteers. Payment for non-agency staff is
discussed below.
Extend Outstationing Hours to Coincide with Provider Operating Hours
While the regulations require the availability of staff at each outstation location during the regular
working office hours of the State Medicaid office, frequently, these hours do not coincide with the hours
of health centers, which regularly have evening and weekend hours. We strongly encourage States to
extend outstationing hours to coincide with provider operating hours, which often are more convenient
for families in which the parents work regular daytime shifts.
Rotate Staff Among Outstation Locations
The regulations allow States to station staff at outstation locations or to rotate staff among several
locations as workload and staffing availability dictate. While rotation is an option, it does not override
the obligation of the State to provide staffing at outstation locations during regular office operating hours
and to have either staff or telephone assistance at infrequently used locations. As a practical matter,
rotation may be best suited as a means to provide staffing at infrequently used locations, or to cover
evening or other nontraditional hours. States may also use State staff on a rotating basis to make
eligibility determinations at several locations, or to provide guidance and assistance at several locations
to provider staff or other persons performing initial processing activities.

4. Payment for Outstationing Activities
Requirements
Payment for Outstationing Functions
Staffing and resource limitations do not relieve States of the obligation to comply with and pay for the
outstationing requirements of the law and regulations. Federal financial participation (FFP) is available
in expenditures incurred by the State associated with outstation locations, regardless of whether the
function is provided by a State or county employee or other person authorized to perform initial
processing activities under the regulation. FFP is available for State expenditures for incurred
outstationing costs at regular outstationing locations and at infrequently used and optional locations. The
administrative functions of taking and processing applications are reimbursed at the 50 percent rate.
Subject to the limitations noted below, this rate includes costs incurred by the State to implement and
provide outstationing of intake workers who are
State employees, provider employees, volunteers, or contractor employees. The rate covers such
necessary administrative costs as salaries, fringe benefits, travel, training, equipment, and space directly

attributable to outstationing activities. To the extent that outstationing activities are directed at both
Medicaid and SCHIP- eligible children, enhanced matching funds would be available for the SCHIPrelated activities subject to the cap on SCHIP non-coverage expenditures.
Page 8 – State Medicaid Director
Funding Under the $500 Million Fund
Funding for some outstationing activities is also available under the $500 million fund authorized under
the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (PRWORA) as part of
cash assistance/Medicaid delinking. This fund can be used for a wide range of activities related to
enrollment systems and outreach for individuals, including outstationing for individuals who could
possibly be eligible under the Medicaid eligibility group for low-income families established by
PRWORA in section 1931 of the Social Security Act. When a State performs such activities under—or
related to—the 1931 provision, the State can consider the full cost of that activity as attributable to the
enactment of section 1931. FFP is available under this fund at the 90 percent rate for outstationed staff,
including State eligibility workers and provider employees; see Dear State Medicaid Director letter
dated January 6, 2000 for further information. (This letter is available on HCFA’s website at
www.hcfa.gov). Funding under the $500 million fund is not available for the minimum outstationing
requirements mandated by Federal law (section 1902 (a)(55) and regulations at 42 CFR 435.904
(which were in effect prior to the enactment of PRWORA). However, the $500 million fund would be
available for new outstationing activity (including outstationing options beyond the minimum
requirements) which is related to section 1931.
Use of Provider Donations
Provider-related donations made to a State by a hospital, clinic, or similar entity for the direct costs of
State or local agency personnel who are stationed at the facility to determine eligibility or to provide
outreach services may be used as the State share of such State costs, within a statutorily prescribed
limit. Specifically, the provider-related donations for outstationed eligibility workers (i.e., State or local
agency workers) are limited to 10 percent of a State’s medical assistance administrative costs, excluding
the costs of family planning activities. Direct costs of outstationed eligibility workers refers to the costs
of training, salaries, and fringe benefits associated with each outstationed worker and a prorated cost of
outreach activities applicable to the outstationed worker. The Medicaid statute permits this arrangement
as an exception to the general prohibition on provider-related donations. The exception does not apply
to donations made by a hospital, clinic, or similar entity for the direct costs of non-State personnel.
Financial Obligation of the State
Although FQHCs and DSH hospitals contribute toward the cost of outstationing in several states, they
are not obligated to do so. The State is not relieved of its financial obligation to implement outstationing
at a provider location if the provider is unwilling or unable to contribute toward the cost of the
outstationing arrangements. The State must arrange for outstationing at that location consistent with the
requirements and options of the law and regulations.
Review of State Outstationing Arrangements
As part of our reviews of State enrollment practices in delinking Medicaid/TANF, HCFA received
information regarding State outstationing arrangements. We were made aware of shortcomings in some

States and successful outstationing efforts in other States. The DHHS Office of the Inspector General is
following up on these reviews to examine State compliance with Federal requirements and to help
identify model strategies.
Page 9 – State Medicaid Director
We encourage States to review their outstationing arrangements in light of this guidance and to come
into compliance with the law and regulations promptly if they are not already in full compliance. States
that seek to meet their outstationing obligations under an alternate plan must submit a SPA; in the
absence of a SPA, the State will be held to the minimum requirements set forth in the law and
regulations. Our goal in providing this guidance is to clarify Federal rules and opinions, and to offer
technical assistance and encouragement so that innovative outstationing arrangements will continue to
flourish. Outstationing has proven to be a very successful outreach and enrollment strategy for States
seeking ways to reach families outside of the welfare office.
If you have any questions or would like technical assistance with respect to these outstationing
requirements and options, please contact your regional office.
Sincerely,
/s/
Timothy M. Westmoreland
Director

cc:
HCFA Regional Administrators
HCFA Associate Regional Administrators
for Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors’ Association

